FILE COPY




                                  No. 07-19-00373-CR

Marcus Reed                                 §       From the 167th District Court
  Appellant                                           of Travis County
                                            §
v.                                                  January 12, 2021
                                            §
The State of Texas                                  Opinion Per Curiam
  Appellee                                  §

                                  J U D G M E N T

      Pursuant to the opinion of the Court dated January 12, 2021, it is ordered,

adjudged, and decreed that the judgment of the trial court be affirmed.


      Inasmuch as this is an appeal in forma pauperis, no costs beyond those that

have already been paid are adjudged.


      It is further ordered that this decision be certified below for observance.


                                          oOo